DETAILED ACTION
Notice to Applicant
Claims 1-13 are pending and are examined herein. This is a Non-Final Rejection.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent No. 9,537,125 to Park et al.) in view of Lee (US 2011/0117409 to Lee et al.).
	Regarding Claims 1 and 7
a battery module comprising a battery stack that includes a plurality of prismatic battery cells stacked in a direction along thicknesses of the plurality of prismatic battery cells (Figs. 1, 11, and 12, columns 3-4)

    PNG
    media_image1.png
    623
    526
    media_image1.png
    Greyscale


a pair of end plates 160/180 or 260/280 disposed respectively at end faces of the battery stack in a stacked direction of the battery stack (column 5, Figs. 1, 8, 10-12, etc.)
a bind bar 270 which in some embodiments can be connected to the pair of end plates via bolts 150
wherein the first plate includes a plate part 180/280/480 having an outline corresponding to a shape of each of the end faces of the battery stack (Fig. 1)

    PNG
    media_image2.png
    603
    544
    media_image2.png
    Greyscale

and a metal rod disposed next to the first plate with ends that can be connected to the bind bar (see embodiments in Fig. 11 and 12) and in some embodiments can run horizontally (see Figs 8 and 10)
	Park does not explicitly teach:
an embodiment wherein the horizontal bolts connect to the bind bar via a first metal sheet of the end plate with a bent side piece provided at each of widthwise sides of the plate part

a battery module comprising a battery stack that includes a plurality of prismatic battery cells stacked in a direction along thicknesses of the plurality of prismatic battery cells (Fig. 1, paras 0036-0044)

    PNG
    media_image3.png
    873
    790
    media_image3.png
    Greyscale

a pair of end plates 50 disposed respectively at end faces of the battery stack in a stacked direction of the battery stack (para 0044)
a bind bar 40 connected to the pair of end plates wherein each of the pair of end plates includes a first metal sheet 50 (para 0036 etc.)
wherein the first metal sheet includes a plate part having an outline corresponding to a shape of each of the end faces of the battery stack (Fig. 1) and a bent side piece provided at each of widthwise sides of the plate part
and a metal rod disposed next to the first plate with ends that are each connected to the bind bar
	It would have been obvious to one of ordinary skill in the art to provide a metal first end plate 180/280/480 in Park with bent sides for fastening onto the bind bars via the bolts, with the motivation to provide a reinforcing bind bar that prevents undesirable expansion of batteries (see e.g. para 0007 of Lee). 
	Park further teaches:
the second, outermost end plate 260 is fixed to contact the first plate 280 at a parallel part (Fig. 8, bottom of column 4, etc.), a bending ridge connecting with each of the sides of the parallel plate part and extending along widths of the pair of end plates (Figs. 8 and 10), and has tubular reinforcement parts defined on an inner side of the bending ridge that extends along the widths of the pair of end plates to receive the bolts 140
	It would have been obvious in view of the above rationale to provide a metal first plate with sides for receiving the horizontal bolts in Park. One of ordinary skill in the art would therefore have been led to provide reinforcing bolts connected to the side plates through the first plates 180/280/480, and a second outermost end plate 160/260/460 which is “fixed” within the broadest reasonable interpretation of the claim to the parallel parts of the first plates, and forms tubular reinforcement parts over a plurality of bolts 140/150 via the bending ridges in the corresponding end plates, with the motivation to prevent undesired expansion of the batteries. 
	Regarding Claims 2 and 3, Lee renders obvious:
use of a securing pin to fix the bind bar to each of the pair of end plates wherein the metal rod includes a joining hole for the securing pin in each end and the securing pin is passed through the bind bar and the bent side piece and is inserted in the joining hole fo the metal to connect the bind bar to each of the pair of end plates
wherein the securing pin is a bolt that screws into a female threaded hole to fix the bolt
	Regarding Claim 4, Park renders obvious:
modified embodiments with a plurality of tubular reinforcements paralleling each other (Figs. 8 and 10, etc.)
	Regarding Claim 6, Park and Lee render obvious:
wherein each of the metal rods is passed through the bent side piece and the bind bar (see above rationale)
	Regarding Claims 8, 9, 11, and 12, Park teaches:
wherein the first sheets and second sheets are disposed at each of the end faces of the battery stack to face the battery stack (Figs. 1)
	Regarding claims 11 and 13, Park teaches:
use in a vehicle, wherein battery power supplied to a traction motor was conventional in the art (see e.g. column 1)
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “wherein the first metal sheet further includes a bent horizontal piece […]” is not rendered obvious by Park or Lee in combination. Other prior art relevant to the claims includes:
US 2007/0026305, which teaches a composite end plate with tubular reinforcements but does not teach the combination of features as claimed
US 2012/0315508, which teaches an end plate having bolts connecting a bind bar to a  two piece end plate but which does not have the claimed “bent horizontal piece,” “bending ridge,” and “tubular reinforcement” as claimed
US 2014/0295227, which teaches an end plate with a  bent horizontal piece but does not teach the other components in combination
US 2016/0240827, which teaches a composite end plate with parallel parts and tubular reinforcements but not the other components in combination
Other art relevant to the claims but not rendering obvious the limitations of claim 5 in combination with the other features includes US 2017/0062783, US 2017/0244091, and 2018/0138560.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723